CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS OCTOBER TRAFFIC DALLAS, TEXAS – November 7, 2012 – Southwest Airlines Co. (NYSE: LUV) today reported October 2012 consolidated traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, year-to-date 2011 traffic results presented in the accompanying table include the combined results of Southwest Airlines and AirTran for periods prior to the acquisition date. The Company flew 8.5 billion revenue passenger miles (RPMs) in October 2012, compared to 8.7 billion RPMs flown in October 2011, a decrease of 2.4 percent.Available seat miles (ASMs) decreased 1.6 percent to 10.5 billion in October 2012 from 10.7 billion ASMs in October 2011.The October 2012 load factor was 80.7 percent, compared to 81.4 percent in October 2011.For October 2012, passenger revenue per ASM (PRASM) is estimated to have increased approximately five percent compared to October 2011. For the first ten months of 2012, the Company flew 86.6 billion RPMs, compared to 87.4 billion combined RPMs flown in the same period in 2011, a decrease of 1.0 percent.The year-to-date 2012 ASMs decreased 0.4 percent to 107.5 billion from the combined level of 107.9billion for the same period in 2011.The year-to-date 2012 load factor was 80.5 percent, compared to the combined load factor of 81.0 percent for the same period in 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS OCTOBER CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % )pts Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % )pts Average length of haul )% Trips flown )% ***
